Case 2:18-ml-02814-AB-FFM Document 199-14 Filed 02/26/19 Page 1 of 2 Page ID
                                 #:6438




                EXHIBIT 21
                                                                                                                                EXHIBIT 21-1
                 Case 2:18-ml-02814-AB-FFM Document 199-14 Filed 02/26/19 Page 2 of 2 Page ID
                                                  #:6439




           From:                               Richardson, Jay (J.A.)
           Sent:                               Monday, August 13, 2012 10:48 AM
           To:                                 Oldani, Patrick (P.E.)
           Cc:                                 Pline, Roger (A.); Lajiness, Vince (V.); Burke, Karen (K.E.); Bennett, Michael (M.A.); Levine,
                                               Eric (E.S.)
           Subject:                            DPS6 NG MAM Paper
           Attachments:                        DPS6 NG MAM.ppt

           Categories:                         Red Category



           Pat,
           Attached is the latest draft of the paper. The costs are laid out on slide 3. We are looking at $1.5M in Engineering cost
           against what we have laid out as a $0.67/unit cost. Just looking at how it has been laid out some simple analysis would
           show there is no business case to do this. To add to this, Karen and Mike are pointing out that the why the contract is
           written to implement the enhancements will result in a cost up situation which make this case to do this at all a negative
           TARR.

           As written this paper should not go forward today. We could not recommend that Brian approve this let alone going to the
           customer.

           This being said, Roger has passed on that this is a Safety issue. If that is true then this is a must do regardless of
           business case. The paper needs to clearly point out this issue.




           6F15/DPS6/MPS6/FN Transmission Planning
           Powertrain Strategy & Business Office
           Phone (734)266-1282 Fax (734) 458-0655




                                                                           1




Produced Subject to a Confidential Protective Order                                                                                        VGS20149430
